Citation Nr: 1644509	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2013 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus of service onset for which service connection should be granted. The Board finds that further development is warranted prior to appellate disposition of the issues on appeal.

At the outset, it appears that the Veteran has not been sent Veterans Claims Assistance Act of 2000 (VCAA) notification addressing his claim of entitlement to service connection for bilateral hearing loss and tinnitus.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ (2016).  As such, the claim must be remanded for proper VCAA notification.

The record discloses that the Veteran's DD-214 shows that he had a military occupational specialty (MOS) of light weapons infantryman.  In a February 2014 medical report submitted by W. S. Butler, M.D., the appellant stated that he was exposed to different types of weapons in service.  He is competent to report this because it requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  As such, the Board finds that noise exposure is consistent with the circumstances of the Veteran's service. See 38 U.S.C.A. § 1154(a) (West 2016).  However, this does not by itself avail him of a grant of service connection.  Rather, the evidence must demonstrate that any current hearing loss and tinnitus are reasonably related to such service.  It is the Board's responsibility to assess the credibility and weight to be given the evidence. Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993).

In this regard, the Board notes that service connection for bilateral hearing loss and tinnitus has been denied on bases that include the results of a VA examination in May 2013 in which the examiner was unequivocal in her determination that hearing loss and tinnitus were not related to service.  The rationale for the opinion was that "...hearing loss could be the result of a natural aging process or post service noise exposure, or to a combination of these factors."  

The Board finds, however, that although the examiner chronicled in-service clinical data relating to hearing findings or lack thereof, the ultimate opinion was general and conclusory and did not provide the required clinical rationale as to why hearing loss and tinnitus were not related to service.  The Board thus finds that this is an inadequate opinion.  A summary statement without adequate rationale is insufficient to deny the Veteran's claims.  The Board points out that there is no indication in the clinical report that the examiner asked the Veteran about any in-service or post service noise exposure, including as the result of his MOS.  Additionally, the examiner did not provide an opinion as to why the Veteran could not have developed hearing loss and/or tinnitus from any in-service noise exposure.  Moreover, the record contains a May 1955 clinical report showing that the appellant received some type of treatment for his ears which the examiner did not refer to at any time during the May 2013 examination relative to the question of in-service onset of hearing impairment or tinnitus.  As such, the Board is of the opinion that the appellant should be afforded a new audiology examination to address these deficiencies.  

Finally, the Board observes that the record contains evidence written in Spanish with no accompanying certified English translation.  This includes the Veteran's contentions regarding noise exposure in service and thereafter.  On remand, the RO should carefully review the claims file and translate all pertinent documents from Spanish into English to facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice pertaining to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Translate all pertinent documents from Spanish to English, including the Veteran's contentions and clinical records.

3.  Schedule the Veteran for another VA audiology examination.  A detailed background and clinical history pertaining to noise exposure in service and thereafter and symptoms during service and thereafter should be obtained.  Provide the electronic claims folder and a copy of this remand to the examiner for review prior to evaluation.  The examiner must be advised that noise exposure during service is conceded.  

Following evaluation, the examiner must furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) that bilateral ear hearing loss and tinnitus are related to military service.  A complete explanation for the opinion must be provided.

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

